Citation Nr: 0827127	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee chondromalacia with patellofemoral 
pain disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1992 to 
May 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran's claim for service connection for a left knee 
disorder is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board will decide the veteran's 
claim for a higher initial disability rating for a right knee 
disorder.


FINDING OF FACT

The right knee has an active and passive range of motion of 
zero to 130 degrees of flexion, with no pain on movement or 
increased pain on repetitive movement that results in 
additional motion loss, fatigue, or incoordination; a 
negative McMurray's test; no tenderness in the patellofemoral 
joints; no effusion; and no synovial thickening.  There is no 
objective evidence of compensable limitation of motion or 
other functional loss to support the veteran's subjective 
complaints.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5033, 5299-5014, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in December 
2004.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Dingess notice was 
provided in April 2007, after issuance of the initial AOJ 
decision in August 2005.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional Dingess 
VCAA notice in April 2007, it did not readjudicate the claims 
by way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court recently held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the April 2007 VCAA notice letter.  Therefore, the absence 
of a subsequent SSOC after the April 2007 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), is simply not warranted here.    

The Board also notes that the veteran's claim for a higher 
initial rating for a right knee disorder stems from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating or effective 
date, such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 
500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  In fact, the RO provided the veteran with VCAA 
and Dingess downstream notice in April 2007.  Furthermore, 
the additional notice requirements described within 
38 U.S.C.A. §§ 5103 and 7105 were met by a December 2006 SOC.  
Specifically, this document provided the veteran with a 
summary of the pertinent evidence as to his claim for a 
higher initial rating, a citation to the pertinent laws and 
regulations governing a higher rating for his right knee 
disorder, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for his right knee disorder.  
Moreover, the veteran shows actual knowledge of the criteria 
required for a higher initial rating for his right knee 
disorder through his March 2006 NOD, in which he asserted 
that weakened movement and fatigability of his knee should be 
considered more critically in the evaluation of his knee.  
Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim.

With respect to the duty to assist, the veteran authorized 
the RO to obtain private medical records from the veteran's 
treating physicians, and such records have been associated 
with the claims file.  The veteran also submitted various 
personal statements dated in January and December 2007.  In 
addition, the veteran has submitted lay statements from his 
family members and a fellow soldier dated in April 2006.  The 
VA also provided the veteran with a VA examination in 2005 in 
connection with his claim for a higher initial rating for his 
right knee disorder.  In that regard, another VA examination 
is unnecessary here because the record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates that the current rating may be 
incorrect.  38 C.F.R. 
§ 3.327(a).  In this case, the most current medical records 
do not indicate evidence of worsening of the veteran's right 
knee disorder, thus indicating that the current rating 
remains applicable.  Consequently, another VA examination to 
rate the severity of the right knee disorder is clearly not 
warranted.  Accordingly, the Board finds that there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.




Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board now turns to the veteran's 10 percent disability 
rating for right knee chondromalacia with patellofemoral pain 
disorder, which resulted from an in-service injury to the 
right knee when the veteran jumped out of a truck.  See VA 
examination report dated in July 2005.  Review of the service 
treatment records (STRs) reflects the veteran was seen on 
several different occasions for symptomatology or the right 
knee.  

The veteran's right knee chondromalacia with patellofemoral 
pain disorder is rated by analogy under Diagnostic Code 5014 
(osteomalacia), 38 C.F.R. § 4.71a.  In this regard, 
osteomalacia is rated on limitation of motion of affected 
parts, as degenerative arthritis.  See Note to Diagnostic 
Codes 5013-5024.  Degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic 
Code 5003.  For purposes of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative 
arthritis under Diagnostic Code 5003.  Rating personnel must 
consider functional loss and clearly explain the impact of 
pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In the absence of limitation of motion or painful motion, a 
10 percent rating is in order with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; a 20 percent rating is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. See 
38 C.F.R. § 4.45(f) (for the purpose of rating disability 
from arthritis, the knee is considered a major joint).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

The Board has reviewed private treatment records dated in 
2004 and a July 2005 VA examination report, and finds that an 
initial disability rating in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.7.  In this regard, although the 
veteran reported pain and discomfort, weakened movement, 
intermittent swelling, stiffness, crepitation, popping, 
reduced range of motion, and fatigability in his right knee, 
the July 2005 VA examination does not support the veteran's 
assertions.  See medical reports from Dr. R.C. dated in 
November 2004 and December 2004; NOD dated in March 2006.  In 
particular, the examiner found the right patella to be 
slightly displaced, with tenderness in the patellofemoral 
joints, but with no effusion or synovial thickening.  
Moreover, the veteran was found to have an active and passive 
range of motion in the right knee of zero to 130 degrees of 
flexion, and the examiner found no pain on movement and no 
increased pain on repetitive movement that results in 
additional motion loss, fatigue, or incoordination.  Thus, 
there is no evidence to support a disability rating in excess 
of 10 percent based on consideration of limitation of motion 
or with functional loss, as the veteran has not exhibited 
limited flexion of the leg to 45, 30, or 15 degrees, or 
limited extension of the leg to 15, 20, 30, or 45 degrees, 
even when accounting for the factors of functional loss.

In essence, any functional loss present is adequately 
represented in the 10 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.   

Based on the July 2005 VA examiner's findings, a rating in 
excess of 10 percent is not in order.  In this respect, other 
diagnostic codes for knee disabilities that provide a rating 
greater than 10 percent are not more appropriate because the 
facts of the case do not support their application.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5257 (other impairment, including recurrent 
subluxation or lateral instability), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage), Diagnostic Code 5262 (impairment of the 
tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

The Board emphasizes that Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability) is inapplicable to the case here.  The Board 
acknowledges that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating is based upon 
additional disability.  VAOPGCPREC 23-97; See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, 
evidence of record does not support application of this 
diagnostic code.  In this regard, the veteran reported during 
the July 2005 examination that although he wears a brace on 
the left knee, he does not wear one for the right knee.  He 
also reported no collapsing of the right knee.  Moreover, the 
July 2005 examiner found no lateral, collateral, medical 
collateral, or cruciate ligament laxity, and McMurray's 
maneuver was found to be negative.  Given this evidence, 
Diagnostic Code 5257 is not applicable in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for right knee chondromalacia with patellofemoral 
pain disorder.  38 C.F.R. § 4.3.   

The Board adds that it does not find that the veteran's right 
knee disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  Since the effective date of 
his award, the veteran's right knee disorder has never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his rating in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).


ORDER

An initial disability rating in excess of 10 percent for a 
right knee disorder is denied.


REMAND

Before addressing the merits of the left knee disorder claim, 
the Board finds that additional development of the evidence 
is required.

In this case, the veteran should be scheduled for a VA 
examination to obtain a medical nexus opinion concerning the 
etiology of his left knee disorder.  In disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this respect, the veteran claims that his current left 
knee disorder, diagnosed as "probably" chondromalacia and 
patellofemoral syndrome, is related to service.  A review of 
STRs indicates treatment for pain in the left leg and shin in 
March 1996.  In-service records from this time indicate pain 
with bending of 45 degrees and crepitus.  However, there were 
no other complaints of, or treatment for, pain to the left 
knee while the veteran was in service.  There is no 
indication that a separation examination was performed upon 
discharge in 1998.  

Post-service, medical evidence indicates complaints of pain 
in the left knee since 2001.  In November 2004, the veteran's 
physician diagnosed possible early chondromalacia and 
patellofemoral syndrome.  See examination report from Dr. 
R.C. dated in November 2004.  A subsequent magnetic resonance 
imaging (MRI) of the left knee revealed slight to mild medial 
joint space narrowing with some thinning of the articular 
cartilage; intrasubstance degeneration within the medial 
meniscus and the lateral meniscus; mild meniscal capsular 
separation above the medial meniscus from the medial 
collateral ligament; and a small amount of fluid near the 
head of the medial gastrocnemius muscle.  See medical report 
from Dr. R.C. dated in December 2004.  

Although there is currently no medical opinion linking the 
veteran's current left knee disorder and his military 
service, the Board finds that a VA examination of the 
veteran's left knee is warranted in order to determine 
whether such a link exists.  Here, although there was no 
diagnosis of a left knee disorder during service or within 
one year after discharge from service, indications of 
treatment for left knee pain during service, with complaints 
and treatment for left knee pain shortly after service, 
suggest the possibility of a left knee disorder seen in 
service with continuity of symptomatology demonstrated 
thereafter.  Furthermore, the veteran is already service-
connected for chondromalacia with patellofemoral pain 
disorder for the right knee.  A current VA examination would 
determine whether the veteran's current left knee disorder is 
related to military service. 

Accordingly, in light of the evidence suggesting a connection 
between the veteran's left knee disorder and his military 
service, and the Court's recent decision in McLendon, a 
comprehensive VA medical examination and opinion is needed to 
determine whether his left knee disorder is traceable back to 
his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of his current 
left knee disorder.  The veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
it is at least as likely as not (50 
percent or more probable) the veteran's 
left knee disorder is associated with 
treatment for left leg pain during 
service.  In making this critical 
determination, the examiner should also 
consider any post-service intercurrent 
knee injuries and pain.  In this regard, 
the examiner is directed to medical 
treatment records from Dr. R.V. dated in 
August 2001, in which the veteran reported 
pain in the left knee after he stepped 
over a box at home and the knee gave out.  
Considering this evidence, state whether 
it is more likely that the current left 
knee disorder, is a residual of these 
intercurrent injuries since service. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

2.  Readjudicate the veteran's claim for 
service connection for a left knee 
disorder in light of any additional 
evidence received since the December 2006 
SOC.  If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


